department of the treasury internal_revenue_service washington d c date number release date cc pa cbs rcgrosenick tl-n-2166-01 uil memorandum for paul j sude associate area_counsel philadelphia cc sb phi from joseph w clark senior technician reviewer branch cbs subject installment_agreement default processing this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues may the internal_revenue_service require that a taxpayer become current as to his estimated_tax payments as a condition for reinstatement of a defaulted installment_agreement may the service require that a taxpayer enter into a direct deposit installment_agreement as a condition for reinstatement of a defaulted installment_agreement may the service require that a taxpayer pay federal tax_liabilities or make future tax_payments by credit card as a condition for reinstatement of a defaulted installment_agreement conclusions yes the service may require as a condition of reinstatement that the taxpayer become current with his estimated_tax payments yes the service may require as a condition of reinstatement that the taxpayer enter into a direct deposit installment_agreement no the service may not require as a condition of reinstatement that the taxpayer pay by credit card tl-n-2166-01 facts the philadelphia service_center in the course of a project on defaulted installment agreements has suggested the service consider using the foregoing conditions as mandatory prerequisites to reinstatement in your proposed significant service_center advice you agree that the service may require a taxpayer to become current on estimated_tax payments and enter into a direct deposit arrangement as preconditions for reinstatement you do not believe the service may require the taxpayer to pay by credit card so that the service and the public are aware of these new conditions you further recommend that these procedures be incorporated into the internal_revenue_manual law and analysis sec_6159 of the internal_revenue_code governs installment agreements authorization of agreements - the secretary is authorized to enter into written agreements with any taxpayer under which such taxpayer is allowed to satisfy liability for payment for any_tax in installment payments if the secretary determines that such agreement will facilitate collection of such liability sec_6159 sec_6159 in addition to authorizing the execution of installment agreements includes provisions specifying the extent to which installment agreements remain in effect the situations in which installment agreements must be entered into the specific conditions under which an installment_agreement may be terminated by the service and the secretary’s duty to establish procedures for independent administrative review of termination of installment agreements see sec_6159 b c d the service is not required to enter into an installment_agreement with a taxpayer the director has the discretion to accept or reject any proposed installment_agreement sec_301_6159-1 see eg ajp management v united_states aftr2d c d cal date appeals officer there is an exception to this rule for proposed installment agreements which satisfy specific criteria as set forth in sec_6159 if a proposed installment_agreement meets these criteria the service must accept the guaranteed agreement see irm however one of the criteria is that the taxpayer not have entered into an installment_agreement with the service during the past five years sec_6159 this prevents a taxpayer who has defaulted from proposing a guaranteed installment_agreement as a means of bypassing preconditions the service sets on reinstatement and so the exception for guaranteed installment agreements is not applicable here tl-n-2166-01 did not abuse his discretion by rejecting proposed installment_agreement kitchen cabinets inc v united_states u s dist lexis n d tex date service not obliged to accept a proposed installment_agreement offered during a collection_due_process_hearing in addition prior to entering into an installment_agreement the service may impose terms and conditions to protect the interests of the government sec_301_6159-1 the law does not prohibit the service from establishing conditions such as the use of direct deposit before a proposed installment_agreement will be accepted in fact the example provided under this regulation is that the director may require that a taxpayer authorize direct debit bank transfers as a method of making installment payments under the agreement as the service may require a taxpayer to enter into a direct deposit agreement as a precondition to an initial installment_agreement the service likewise may require a taxpayer to enter into a direct deposit agreement as a precondition to reinstatement of a defaulted agreement although the service has wide discretion whether or not to accept a proposed installment_agreement the service’s ability to terminate an existing installment_agreement is limited by statute the service may propose termination of or place in default an installment_agreement if the taxpayer a b c d e fails to pay an installment_payment when due under the terms of the agreement fails to pay another tax_liability at the time such liability is due fails to provide a financial condition update upon request provides information prior to the date such agreement was entered into that was inaccurate or incomplete or if the director determines the collection of any_tax liability to which the installment_agreement applies is in jeopardy sec_6159 sec_301_6159-1 an installment_agreement may not be defaulted or terminated for the taxpayer’s failure to make estimated_tax payments failure to make federal tax deposits or failure_to_file another return at the time such return is due irm however just because the service is limited in how it may terminate an agreement does not mean that the service is also limited in its ability to reinstate or refuse reinstatement to a taxpayer who has defaulted the bases on which the service may terminate or default an installment_agreement are set out by statute the bases for reinstatement are not though congress intends the service to be flexible in working with taxpayers to resolve their tax_liabilities via installment agreements the law does not require the service to automatically reinstate a see internal_revenue_service restructuring and reform act of h_r codified at sec_6159 reprinted in joint_committee on taxation tl-n-2166-01 defaulted taxpayer see lilley v united_states u s dist lexi sec_913 n d ohio jan acceptance of payments does not require irs to reinstate installment_agreement when congress amended sec_6159 in the restructuring and reform act of it did not limit the service’s ability to impose terms and conditions prior to entering into or reinstating installment agreements instead the service retains the discretion to refuse to accept a new installment_agreement proposed by a taxpayer who previously defaulted see mrca info servs v united_states u s dist lexis d conn date court upholds service’s rejection in collection_due_process_hearing of proposed installment_agreement by taxpayer who previously defaulted on two agreements as the service may impose reasonable terms and conditions before accepting a proposed installment_agreement the first two conditions suggested above payment of estimated_taxes and direct deposit may be set by the service as preconditions to the reinstatement of a terminated or defaulted installment_agreement in your proposed memorandum you disagree that the service may require payment by credit card as a condition of reinstatement you note that the internal_revenue_manual presently recommends that the service consider compliance with estimated_tax requirements and payment by direct deposit before considering reinstatement irm f g although payment by credit card is authorized by law the use of a credit card requires the taxpayer to incur a fee the instructions for form_1040 for example state that for_the_use_of a credit card a convenience fee will be charged by the service provider based on the amount the taxpayer is paying see also temp sec_301_6311-2t e this convenience fee is not a tax debt but is an amount imposed by virtue of the method of payment selected by the taxpayer it is one thing if a taxpayer voluntarily chooses to pay the credit card fee but we do not believe the service can require the taxpayer to incur such a fee as a condition of reinstatement case development hazards and other considerations we agree with your recommendation that should the service decide to adopt any or all of these proposed conditions to reinstatement such procedures should be incorporated into the internal_revenue_manual this will insure uniformity of application and notify taxpayers of the new conditions we also share your concerns that some taxpayers may not have the ability to pay by direct deposit and that this may be perceived as unfair however a taxpayer who is denied reinstatement of a defaulted installment_agreement due to the conditions suggested above or for any other reason has a right to appeal such denial see sec_106th congress general explanation of tax legislation enacted in pincite see sec_6311 temp sec_301_6311-2t tl-n-2166-01 sec_6159 cross-referencing sec_7122 irm we believe the appeal process affords sufficient safeguards to insure a taxpayer is not treated unfairly this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views if you have any questions please contact richard charles grosenick pincite see also irm appeal of defaulted terminated installment agreements
